 628DECISIONSOF NATIONALLABOR RELATIONS BOARDCarpenters Local Union 1260,United Brotherhood ofCarpenters and Joiners of America,AFL-CIOandSelzer Construction Co., Inc.Case 18-CP-127May 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn January 31, 1974, Administrative Law JudgeFrank H.Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, General Counsel filed a briefinsupport of the Administrative Law Judge'sDecision and Order, and Charging Party filed a briefin answer to Respondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Carpenters LocalUnion 1260,United Brotherhood of Carpenters andJoiners of America,AFL-CIO,itsofficers,agents,and representatives, shall take the action set forth inthe said recommended Order.iTheRespondenthas exceptedto certaincredibilityfindings made bythe AdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts, Inc,91 NLRB544, enfd 188F 2d 362 (C A 3) We havecarefullyexaminedthe recordand find no basis for reversing his findingsDECISIONFRANK H. ITKIN, Administrative Law Judge: This casewas tried before me at Iowa City,Iowa, on October 30,1973. Theunfair labor practice charge was filed by SelzerConstruction Co., Inc. ("Selzer Construction"), on August16 and thecomplaint issuedon October 2, 1973. Theprincipalissuepresented is whether Carpenters LocalUnion 1260, UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO ("Respondent Union"),violated Section8(b)(7)(C)of the National Labor Rela-tionsAct by picketingSelzer Construction for more than30 daysfor an organizational or recognitional objectwithout filing a petition for a representation election. Uponthe entire record before me, including my observation ofthe witnesses,and after due consideration of the briefs filedby all counsel,Imake the following findings of fact andconclusions of law:FINDINGS OF FACT1.INTRODUCTION;RESPONDENTUNION PICKETSSELZERCONSTRUCTION 1Selzer Construction,an Iowa corporation,has its officeand principal place of businessin Iowa Citywhere it isengaged in the constructionindustry.During the past year,Selzer Construction's sales were in excess of $1,000,000.SelzerConstruction purchased,during this same period,goodsand materials valued in excess of $50,000 whichgoods and materials were shipped to it directly fromoutside of Iowa for use in connection with the Company'sconstruction operations in Iowa.I find and conclude thatSelzer Construction is therefore an employer engaged incommerce within the meaning of Section2(2), (6) and (7)of the Act.Further,I find and conclude that RespondentUnion is a labor organization within the meaning ofSection 2(5) of the Act.Thomas Verryhas been at all times material businessrepresentative for RespondentUnion.I find and concludethat Verryisan agent of Respondent Union within themeaning of Section2(13) of the Act.R.E. Crider has beenat all times material business manager for MillwrightsLocal 2158,International Brotherhood of Carpenters andJoiners ofAmerica, AFL-CIO ("MillwrightsLocal 2158").Respondent Union deniesthat Criderhas been or is itsagent within the meaning of Section2(13) of the Act.SelzerConstructionhas been engaged, at all timesmaterial tothis proceeding,as general contractor at boththe Plamor Lanes and Highlander Motel construction sitesin Iowa City.Since aboutJuly 23,1973, and continuouslyuntilaboutOctober 15, 1973,Respondent Union haspicketedSelzerConstruction at the Plamor Lanes con-struction site.Since aboutAugust 13,1973, and continu-ouslyuntil aboutOctober 15,1973,Respondent Unionalso has picketed Selzer Construction at the HighlanderMotel constructionsite.2The picketsign used by Respon-dent Union at the abovesites read as follows:IThe findings of fact and conclusions of law recited in this section arebased essentially upon admissions set forth in the pleadings and stipulationsby the parties2Picketingstopped atboth sitesabout October15 following service of a210 NLRB No. 103temporaryinJuction order issuedby theUnited States District Court for theSouthern District of Iowa, pursuant to Section 10(1) of the Act.(Wilson v.Carpenters Local 1260,CivilNo 73-43 D, Oct 11, 1973, D C.S D Iowa.) CARPENTERS LOCAL UNION 1260Selzer Const. Co. Inc.OnlyFails to Pay Prevailing WagesAnd Meet Prevailing ConditionsCarpenters Local 1260, AFL-CIORespondent Union has not been certified as collective-bargaining representative for any of Selzer Construction'semployees. And, Respondent Union has engaged in theforegoing picketing for more than 30 days without thefiling of a representation petition under Section 9(c) of theAct.Respondent Union, in its answer to the unfair laborpractice complaint, alleges that at no time material has itsought, nor does it now seek, to organize or represent anyof Selzer Construction's employees and that its picketing atthe abovesiteswas solely for a permissible area standardsobject. The evidence pertaining to the object of Respon-dent Union's picketing is discussed below.II.THE EVIDENCE PERTAINING TO ORGANIZATIONALOR RECOGNITIONAL OBJECTJohn Reed is manager of Kennedy and Company, theacoustical ceiling contractor working at the Highlanderconstruction site.Reed credibly testified that on August 13one of his carpenter employees advised him that there wasapicket at the Highlander site. Reed then went toRespondentUnion'sbusiness representative,ThomasVerry.Reed testified:I [Reed] asked him[Verry]what was going on at theHighlander. . . . I asked Verrywhat we could do toget the picket off and he wrote a number on a piece ofpaper and he said,"give this to Max [Selzer]if he wantsto settle his problems."Reed took this piece of paper containing a telephonenumber and gave it to John Werle,foreman and jobsuperintendent for Selzer Construction.Reed recalled thathe told Werle,"to tellMax [Selzer]ifhe wanted to settlehis problems he'd have to call the number." The telephonenumber on this piece of paper was the number ofMillwrights Local 2158 and its business manager, R.E.Crider,in Davenport,Iowa.3Max Selzer credibly testified that during the morning ofAugust 14,he called the telephone number which had beengiven to him by Werle and Reed.A lady answered the3 JohnWerle crediblytestified that on August 13 Reed handed to him apiece of paper with a telephone number on it and said,"Iwas to give it tomy boss,Mr Selzer " Werle asked Reed,"what it was " Reed responded"It was to give to Mr Selzer and that would take care of the pickets " Werlegave this piece of paper to Selzerlater that day4 Later that same day,Werle brought another telephone number toSelzerwhile Selzer was working at HighlanderWerle had received atelephone call for Selzer on Selzer's construction telephone at theHighlanderWerle wrote down the telephone number on a piece ofcardboard and gave the piece of cardboard to Selzer Apparently, Werlemade a mistake in writing down this number Selzer attempted to place thecall without successSRespondent Union's business representative,Verry,was present at the629telephone.Selzer explained to the lady that he had beengiven this number to call. She replied that Selzer"shouldbe talking to Mr.Cnder";that Crider was not then in theoffice;and that she would as requested have Crider returnSelzer'scall.4Selzer further testified that during theafternoon of August 14, he was present in the Highlanderoffice with Robert McGerk,a partner and general managerofHighlander Supper Club and Highlander Inn. Selzerrecalled thatMcGerk was talking on the telephone toRespondentUnion'sbusiness representative,ThomasVerry,"about the possibility of getting the picketsremoved."During this conversation,McGerk apprisedVerry that Selzer"was trying to get hold of Mr.Crider."Verry thenrelayed to McGerk Crider's telephone number.Thereafter,during the late afternoon of August 14, Selzertelephoned and spokewith Crider.Selzer credibly related his conversation with Crider asfollows:I [Selzer] told him [Cnder] who I was and I told himthat the reason I placed the call was because I hadreceived this telephone number through Mr. Reed fromMr. Verry to call this number, and finally I just said,"what do you want?" And Mr. Crider's response was,"We want toorganizeSelzer Construction Co. and I[Cnder] would like for you to call Mr. Bernard MametinChicago and Mr. Mamet will set down someguidelines for you for Selzer Construction Co. and theunionswillbe fair and equitable to both parties."Selzer then apprised Crider of Selzer's earlier meeting withthe Cedar Rapids Building Trades Council in August 1972concerning the Highlander project. Selzer asserted that atthatmeeting the "owners had decided that they wouldopen the bidding up . . . that the job would be openbidding...." Selzer told Crider that, in view of theunderstanding assertedly arrived at during the TradesCouncilmeeting, the current picketing was "morallywrong."5 Cnder again "urged [Selzer] to contact Mr.Mamet . . . . [Crider] also told [Selzer] that many of hisstrongest supporters in the Quad City area were formeropen shop contractors who had been organized." Crider"again asked [Selzer] to contact Mr. Mamet and set up theguidelines so that we could come to some sort of anagreement that would be fair and equitable to bothparties."6McGerk was seated next to Selzer during all or aportion of the above conversation.Robert McGerk credibly testified that on August 13 hetelephoned Very urging Verry to remove the pickets.McGerk called Verry again on August 14. Selzer wasseated next to McGerk during a portion of this latterCedar RapidsBuildingTrades Councilmeeting ofAugust 1972 The TradesCouncil, according to itsletter to Selzerdated July 21, 1972, had requestedthemeetingin order todiscuss the Highlanderjob and "point out theadvantages to you ofusing well-trainedskilled union craftsmen on yourproject6During thisconversation,as Selzer credibly recalled,Selzer askedCrider "what his horsepower was" and Criderresponded that "he had beenassigned a situation"When Selzer askedCrider to removethe pickets,Cridersaid that "hecouldn't,he'd have to talk to Mr Mamet" Therewas testimony,discussedinfra,thatCnderhad agreed to obtain legalassistancefor Veryin the defense of the proceedings against RespondentUnion. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDconversation. Verry asked McGerk during the August 14conversation, ". . . why don't you call Crider in Daven-port?"McGerk replied that Selzer "was trying to" callCrider. During this conversation, Verry furnished McGerkwith Crider's telephone number.?III.DISCUSSIONSection 8(b)(7), enacted as part of the 1959 amendmentsto the National Labor Relations Act, constitutes acomprehensive code governing recognitional and organiza-tionalpicketing.N.L.R.B.v.Drivers,Chauffeurs andHelpers Local Union No.639(Curtis Bros.),362 U.S. 274,291 (1960). Subsection (C) of Section 8(b)(7), which isinvolved here, prohibits picketing by an uncertified unionwhere an object thereof is "forcing or requiring anemployer to recognize or bargain with a labor organizationas the representative of his employees" or "forcing orrequiring the employees of an employer to accept or selectsuch labor organization as their collective bargainingrepresentative" if such picketing has been conducted formore than 30 days without the filing of an election petition.As the Board, the courts, and the commentators haverepeatedly pointed out, Section 8(bX7) was enacted as acorollary to the Federal policy of ensuring employees afree choice in the selection of a bargaining representative.DaytonTypographicalUnionNo.57 [The GreenfieldPrinting and Publishing Co.] v. N.L.R.B.,326 F.2d 634,646-649 (C.A. D.C., 1966);Local 542, Operating Engineers(R.S. Noonan, Inc.),142 NLRB 1132 (1963), enfd., 331 F.2d99, 107 (C.A. 3, 1964), cert. denied 379 U.S. 889 (1964);Lebus v. Building & Construction Trades Council of NewOrleans,199 F. Supp. 628, 631-632 (E.D. La., 1961); Cox,The Landrum-Griffin Amendments to the NLRA, 44Minn.L.Rev. 257, 262-266 (1959);Meltzer,OrganizationalPicketing and the NLRA,30 U. of Chi. L. Rev. 78, 79-80,83(1962).Prior to the enactment of the 1959 amendments,a union could lawfully picket an unorganized employer foran unlimited length of time, either to compel the employerto recognize it as the bargaining representative of hisemployees or to force or require the employees to select itas their representative. Section 8(b)(7)(C) removes thisthreat to employee free choice by encouraging promptresort to the Board's election machinery, rather than the'Respondent Union'sBusinessRepresentative Verry testified,inter alto,that Reed had asked him on August 13 "how to get the picket off", thatVerry told Reed "to get hold of my legal counsel", that Verry gaveReed thetelephone number of the Millwnghts Local 2158 office in Davenport, thatVerry asked Crider for legal assistance in these proceedings;and thatBernard Mamet, as a result of Crider's efforts, agreedto takethe case. Verryclaimed that Crider had nothing to do with the above picketing,other thanputting Verry in touch with Mamet. Verry denied any unlawful organiza-tional or recognitional object of the picketing and, further,asserted thatCrider was not authorized to speak for Respondent Union Verryclaimed.Igave the Millwrights office number to Mr Reed to get the telephonenumber of my legal counsel because Mr Reed seemed to be in a rushto get his material off thejobVerry acknowledged that McGerk had telephoned him on August 13 and14.Verry denied,inter alga,tellingMcGerk. "call Crider,this is the way thatyou can get the picket off " Verry gave to McGerk Cnder's telephonenumber on August 14.Robert Cridertestified,inter alto,that he spoke with Selzer on August 14Crider denied the variousstatements pertainingtoorganizationaloreconomic pressures of picketing, as the method forresolving questions of representation. In sum, as the Courtstated inDepartment & Specialty Store Employees Local1265 v. Brown,284 F.2d 619, 626 (C.A. 9, 1960), cert.denied 366 U.S. 934 (1961), "there is no doubt that thepurpose of this legislation was to place rather severe anddrastic limitations on picketing, other than informational,and to provide for a representation election without delay."However, when a union pickets an employer for the solepurpose of compelling compliance with prevailing areawage and benefit standards, the Board regards thepicketing activity-so-called "area standards" picketing-as nonrecognitional and outside the proscription ofSection 8(b)(7). See, e.g.,Local Union 741, Plumbers (KeithRiggs Plumbing and Heating Contractor),137 NLRB 1125(1962);Houston Building and Construction Trades Council(Claude Everett Construction Company),136NLRB 321(1962).The Board has reasoned, and the courts haveconcurred, that a unionhas a legitimate interest apart from recognition andbargaining that employersmeetprevailing pay scalesand employee benefits, for otherwise employers payingless than the prevailing wage scales could ultimatelyundermine area standards.[Local Union 741, Plumbers(KeithRiggs Plumbing and Heating Contractor),137NLRB 1125, 1126 (1962).]And see,N.L.R.B. v. Carpenters Local No. 2133,356 F.2d464, 465-466 (C.A. 9, 1966);N.L. R. B. v. Local 182,InternationalBrotherhood of Teamsters [Woodward Mo-tors],314 F.2d 53, 58-59 (C.A. 2, 1963). In the instant case,Respondent Union argues that the picketing at the Plamorand Highlander sites was motivated by a permissible areastandards object and, further, that any declarations ofunion representatives and the picketsigns are consistentwith this purported objective.But indetermining whether aunion has picketed for a proscribed object, the Board is notbound by the Union's self-serving declarations.N.L.R.B. v.Local 182, Teamsters, sera; N.L.R.B. v. Carpenters LocalNo. 2133, supra; Operative Plasterers' & CementMasons'Local 44 (Penny Construction Company, Inc.),144 NLRB1298, 1300 (1963). Moreover, Section 8(b)(7)(C) of the Actapplies if "an object" of the picketing is recognition ororganization.For, as with the comparablelanguage inSection 8(b)(4) (cf.N.L.R.B.v.Denver Building andrecognitional object which had beenattributedto him bySelzer.Criderrecalled thatVerryhad askedCriderifMamet,Crider's attorney, couldhandle thiscase.CridercalledMamet as "a friendshipto Tom Verry"Crider asserted thatduring hisAugust 14conversation with Selzer,Selzerasked how he could "get the picketoff of the Highlander."Crider gaveSelzer"Mamet's number and said...you call him right away."Crideradmitted that "we did have a conversation basically about non-unioncontractorsin generaljoining unions."Criderclaimed,however, that therewas nointention to organize Selzer Construction.Bernard Mamet also testified. Mamet explained,inter alga,how he cameto represent RespondentUnion.Mamet also gave his recollection of certaintestimony given before the District Court in theSection 10(1)proceeding.The testimonyof Selzer,McGerk,Reed,and Werle as summarized aboveis in part mutually corroborative.The testimonyof Verry, Crider, andMametsubstantiatesin part thetestimony of Selzer,McGerk,Reed, andWerleas statedabove.Icredit the above-stated testimony of Selzer,McGerk,Reed, and Werle as a reasonable and trustworthy account of theincidentsrelated.Insofar as the testimonyof Verry, Crider,and Mametdiffers from the above testimony of Selzer, McGerk,Reed,and Werle, I ampersuadedon this record that the testimony of the latter witnesses as statedherein is more reasonable and reliable. CARPENTERS LOCAL UNION1260631Construction Trades Council [Gould & Preisner],341 U.S.675, 688-689 (1951);IBEW, Local 501 [Samuel Langer] v.N.L.R.B.,341U.S. 694, 700 (1951), as long asoneof theUnion's objects is illegal, it is immaterial that it may alsohave other, legitimate objects.National Packing Companyv.N.L.R.B.,377 F.2d 800, 803 (C.A. 10, 1967);DaytonTypographical Union No. 57 v. N.L.R.B., supra,326 F.2d at645 (C.A. D.C., 1966);Dallas Building and ConstructionTradesCouncil [Dallas County Construction EmployersAssociation, Inc.] v.N.L.R.B.,396 F.2d 677, 682 (C.A.D.C., 1968).Upon the credited evidence of record summarized above,Ifind and conclude that Respondent Union's picketingwas for a proscribedorganizationalor recognitional object.Thus, on August 13 John Reed, manager of the acousticalceiling contractor at the Highlander site, asked ThomasVerry, Respondent Union's business representative, "whatwe could do to get the picket off...... Verry said nothingabout prevailing area wage and benefit standards. Instead,Verry gave Reed the telephone number of R.E. Crider,business manager of Millwrights Local 2158. Verry toldReed: "Give this to Max [Selzer] if he wants to settle hisproblems." Verry admittedly had solicitedlegal assistancefrom Crider and Millwrights Local 2158 as a result of theseproceedings.Thereafter,on August 14, Verry askedMcGerk, a partner and general manager of Highlander,"why don't you call Crider in Davenport?" McGerkexplained to Verry that Selzer was in fact "trying to" callCrider.Verry furnishedMcGerk with Crider's number.Later thatsame afternoonon August 14, Selzer and Criderspoke on the telephone. During their conversation, Criderapprised Selzer:e.g.,Local 584,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America, et al.(Fairway Farms,Inc.),141 NLRB 638,639 (1963);N.L.R.B.v.Local 815,InternationalBrotherhood of Teamsters(Montauk Iron& Steel Corp.),290 F.2d 99, 103-104(C.A. 2,1961);N. L.R.B. v. Local 3, International Brotherhood ofElectricalWorkers [New York TelephoneCo.],467 F.2d1158 (C.A.2, 1972).In addition,CBoard has consistently held that onefactor to be considered in testing whether a union'spicketing is really aimed at protesting substandard wagesand working conditions is whether the union actuallyknows or has made an effort to discover whether theemployer'swages and working conditions are in factsubstandard.SeeConstruction,Shipyardand GeneralLaborers,Local 1207 (Alfred S.Austin Construction Compa-ny, Inc.),141NLRB 283, 284(1%3);Centralia Building &Construction Trade Council(Pacific Sign &Steel BuildingCo.), 155 NLRB803, 806(1965), enfd.363 F.2d 699, 701(C.A. D.C.,1966).Here,Respondent Union made no sucheffort.Thus, Verry admittedlyhad made no inquiry ofSelzer Construction to determine the employer's wages andworking conditions.Verrygenerally asserted that he haddetermined that Selzer Construction provided substandardwages from what he had heard"some carpenters .. .discussing with their fellow workers....."8 Verry wasunware of what fringe benefits if any Selzer Constructionprovided for its employees.Under all the circumstances,Verry's failureto make any real effort to ascertain whetherSelzer Construction was providing substandard wages andworking conditions further buttresses the foregoing findingof unlawful object.9We want toorganizeSelzer Construction Co. and I[Crider] would like for you to call Mr.Bernard MametinChicago and Mr. Mamet will set down someguidelines for you and Selzer Construction Co. and theunions willbe fair to both parties. . . . [Cnder] alsotold [Selzer] that many of his strongestsupporters inthe Quad Cityarea wereformer open shop contractorswho had been organized. . . [Cnder] again asked[Selzer] to contact Mr. Mamet and set up the guidelinesso that we could come to some sortof an agreementthatwould be fair and equitable to bothparties.The foregoing evidence sufficiently establishes an organ-izational or recognitional object.Respondent,however,argues that Crider is not an agent of Respondent Union.This contention is without merit.Here,RespondentUnion's agent,Verry,gave Crider's telephone number toReed with the instructions, "Give this to Max [Selzer] if hewants to settle his problems."Under settledprinciples ofagency law, Respondent Union cannot now be heard tocomplain that it is not responsiblefor Cnder'sAugust 14instructions to Selzer on how to remove the pickets. See,8When asked if he was "aware of whereyourmembers got theirinformation,"Verry responded "probablythrough idle conversation as youpass the time ofday working."9 RespondentUnion relies in part onthe RegionalDirector's dismissalof the instant charge against Respondent,the dismissal of theCP chargeagainstMillwrightsLocal 2158and the dismissal of relatedCC chargesagainstRespondentUnionand MillwrightsLocal 2158.The office ofCONCLUSIONS OF LAW1.SelzerConstruction is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Union violated Section 8(bX7XC) of theAct bypicketing Selzer Construction at the Plamor Lanesand Highlander Motel construction sites in IowaCity withan object of forcing or requiring Selzer Construction torecognize or bargain with Respondent Union as therepresentativeofSelzerConstruction'semployees orforcing or requiring the employees of Selzer Constructionto accept or select Respondent Union as their collective-bargaining representative,although Respondent Union atno time material has been certified as the representative ofsuch employees and although Respondent Union has notfiled a petition under Section 9(c) of the Act within 30 daysfrom the commencement of said picketing.4.Theunfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.appeals subsequently sustained the dismissals except with respect to theinstant charge As stated at the hearing below, the only issue before me iswhether the General Counsel has proven by sufficient competent evidencethat Respondent Union violated Section 8(bX7XC) as alleged in the instantunfair labor practice complaint.Charging Party'smotion to correct the transcript,which is unopposed, ishereby granted. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent Union violated Section8(b)(7)(C) of the Act,I shall recommend that it be orderedto cease and desist from engaging in the unfair laborpractices found herein and from engaging in like andrelated conduct.I shall also recommendthatRespondentUnion take certain affirmative action designed to effectu-ate the policiesof the Act.ORDER 10Upon the basis of the foregoing findings of fact andconclusionsof law, and upon the entire record in thisproceeding,Respondent Carpenters Local Union 1260,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from picketing or causing to bepicketed, or threatening to picket or causing to be picketed,SelzerConstruction Co., Inc., at the Plamor Lanes orHighlander Motel construction sites in Iowa City, Iowa, orat any other facility, where an object thereof is to force orrequire Selzer Construction to recognize or bargain withRespondent Union, Carpenters Local Union 1260, as therepresentative of Selzer Construction's employees, or toforce or require the employees of Selzer Construction toaccept or select Respondent Union as their collective-bargaining representative,unlessRespondent Union iscurrently certified by the National Labor Relations Boardas the representative of such employees.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Respondent Union shall post at its business officesand meeting halls copies of the attached notice marked"Appendix." ii Copies of the notice to be furnished by theRegional Director for Region 18 shall be duly signed andposted by Respondent Union immediately upon receiptthereof and maintained in conspicuous places including allplaces where notices to members are customarily postedfor a period of 60 consecutive days. Reasonable steps shallbe taken to insure that the notices are not altered, defaced,or covered by any other material.(b)Respondent Union shall mail or deliver to saidRegional Director signed copies of said notice for postingby Selzer Construction if said employer is willing to do so.(c)Notify said Regional Director, in writing, within 20days from the date of the receipt of this Decision whatsteps have been taken by Respondent Union to complyherewith.10 In the event that no exceptions are filed as provided by Section 102.46of the Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.I iIn the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT picket orcauseto be picketed, orthreaten to picketor causeto be picketed,SelzerConstructionCo., Inc.,at the Plamor Lanes orHighlanderMotel constructionsites in Iowa City,Iowa, or at any other facility,where an object thereof isto force orrequire Selzer Construction to recognize orbargain withus as the representative of Selzer Con-struction'semployees, or toforce or require theemployees of Selzer Constructionto accept or select usas their collective-bargaining representative,unless weare currently certified by the National LaborRelationsBoard as therepresentative of such employees.CARPENTERS LOCAL UNION1260, INTERNATIONALBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is anofficialnotice andmustnot be defaced byanyone.This noticemust remainposted for 60consecutive daysfrom the date of postingand must notbe altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directedto the Board'sOffice, 316FederalBuilding,110 South 4th Street,Minneapolis,Minnesota55401, Telephone 612-725-2601.